           Case
AO 2458 (Rev.        3:21-cr-02038-RBM
              02/08/2019)                              Document
                          Judgment in a Criminal Petty Case (Modified)   26 Filed 09/01/21 PageID.56 Page 1 of 1                            Page 1 of 1


                                   UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                     V.                                             (For Offenses Committed On or After November 1, 1987)


                      David Castillo-Jimenez                                                  Case Number: 21cr2038-JLS


                                                                                    James Johnson1 FD
                                                                                    Defendant's Attorney


REGISTRATION NO. 15148031

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Superseding-Information
 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                                   Count Number(s)
8:1325(a)(3)                     Unlawful Misrepresentation (Misdemeanor)                                            1

 D The defendant has been found not guilty on count(s)
                                                                             -------------------
 IZI Count( s) 1 of Felony Information                                               dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ~    TIME SERVED                                 • _________ days
 IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in.the defendant's economic circumstances.

                                                                            Wednesday, September 1, 2021
                                                                            Date of Imposition of Sentence


Received
             - --------
             DUSM                                                           @~~GRO
                                                                            UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                          21CR02038-JLS
